Filed 5/11/22 Pelter v. 1-800-GET-THIN CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION ONE

MICHELE PELTER,                                                 B307771

        Plaintiff and Appellant,                                (Los Angeles County
                                                                Super. Ct. No. BC491048)
        v.

1-800-GET-THIN, INC., et al.,

        Defendants and Respondents.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Gerald Rosenberg, Judge. Affirmed.
      Walker, Hamilton & Koenig, Timothy M. Hamilton and
Jeffrey S. Walker for Plaintiff and Appellant.
      Maureen Jaroscak for Defendants and Respondents.
              ___________________________________
       Michele Pelter filed a complaint alleging medical
malpractice and other causes of action related to the death of her
sister after lap band surgery. The trial court granted the
defendants’ motion for summary judgment, and Pelter appeals.
We affirm.
                          BACKGROUND
A.     Rojeski’s Death
       On September 8, 2011, Paula Rojeski underwent lap band
surgery at Valley Surgical Center. After the surgery was
completed, she suffered a medical crisis and died. An April 2013
autopsy report attributed the cause of death to the care provided
by the anesthesiologist and to a surgical puncture wound to
Rojeski’s aorta. The report found no fault was attributed to
Valley Surgical Center or its employees.
B.     Litigation
       Pelter filed the complaint on September 7, 2012,
individually and as special administrator of the estate of Rojeski,
her sister, against 1-800-GET-THIN, LLC; Valley Surgical
Center; Julian Omidi, Michael Omidi, M.D., and Cindy Omidi,
doing business as Valley Surgical Center (the Omidi defendants);
and two physicians (the physician defendants). The complaint
alleged that Rojeski died as a result of the defendants’ negligence
in performing lap band surgery, and included claims for “breach
of medical professional obligation,” wrongful death, and fraud
and concealment.
       The physician defendants eventually obtained summary
judgment, and were dismissed.
C.     Summary Judgment
       On August 10, 2017, the Omidi defendants filed a motion
for summary judgment, arguing they made no



                                 2
misrepresentations to Rojeski to induce her to undergo lap band
surgery, engaged in no negligence or fraud, and breached no duty
of care. Defendants supported the motion with the following
evidence:
       1.    The Physicians’ Independent Contractor Status
       In her first cause of action, Pelter alleged the Omidi
defendants were vicariously liable as employers for the physician
defendants’ medical malpractice.
       In support of their motion for summary judgment, the
Omidi defendants offered a disclosure form signed by Rojeski that
states, “PROVIDERS AT THIS SURGERY CENTER ARE NOT
SURGERY CENTER EMPLOYEES OR AGENTS. All physicians
and surgeons furnishing service, including the physician, the
anesthesiologist and the like are independent contractors and are
not employees or agents of the surgery center.”
       Defendants also offered their own declarations and the
declaration of Janice Maranan, the manager of Valley Surgical
Center at all relevant times, all of whom stated that the
physicians were not the surgical center’s employees or agents.
Each Omidi defendant declared, “I did not select, hire, monitor,
supervise, or employ Dr. Julius Gee or Dr. Deming Chau. Dr.
Gee and Dr. Chau were independent contractors who obtained
staff privileges at Valley Surgical Center, LLC, as per the
guidelines of Valley Surgical Center’s Policies and Procedures
Manual.”
       Maranan declared that the defendant physicians applied
for and obtained medical staff privileges at the surgical center by
completing an application and providing proof of malpractice
insurance and current licensure, three recommendations,
documentation concerning any hospital privileges enjoyed, an



                                3
American Medical Association practitioner profile, and personal
health records.
       2.    Misrepresentations
       Pelter’s second cause of action alleged the physician
defendants made untrue representations to Rojeski to
fraudulently induce her to undergo lap band surgery, and
following her death, all defendants intentionally misrepresented
the true cause of death. In support of summary judgment, the
Omidi defendants offered the declarations of themselves and the
physician defendants to the effect that they made no
misrepresentations either before or after Rojeski’s death.
       3.    Negligence
       Pelter’s third cause of action alleged the Omidi defendants
breached a duty of care to Rojeski “as owners and operators of
Valley Surgical Center and as employers of Physician
Defendants.”
       In support of summary judgment, the Omidi defendants
offered Maranan’s declaration that medical staff were screened
for competence, and no reason existed to believe that any of the
staff presented an undue risk of harm to the surgical center’s
patients.
       Dr. Michael Sedrak, M.D., defendants’ expert, declared
Rojeski’s death did not result from any act attributable to the
Omidi defendants or any non-physician staff. Dr. Sedrak
declared that Rojeski had a significant history of Fen-Phen heart
damage, and less than a month before surgery had suffered a
“serious emergency room visit with malignant hypertension,”
both of which she failed to disclose either to her physicians or
Valley Surgical Center’s staff. Dr. Sedrak declared that the
“nursing and non-physician staff care and treatment of Ms.



                                4
Rojeski throughout her presentation at Valley Surgical Center
was appropriate” and “at all times complied with the standard of
care.”
       The Omidi defendants also offered Pelter’s testimony, in
which she acknowledged she had no evidence that any defendant
had made a misrepresentation concerning the lap band procedure
performed on Rojeski, and none indicating the physician
defendants were the Omidi defendants’ agents or employees.
       4.    Opposition
       In opposition to the Omidi defendants’ motion, Pelter
argued the Omidi defendants negligently hired nursing staff, and
were vicariously liable for the negligence of physician defendants,
who were the Omidi defendants’ employees and “ostensible
agents.”
       In support of the opposition, Pelter offered the deposition
testimony of Dyanne Deuel, an operating room manager at Valley
Surgical Center, who testified that defendants put profits above
patient safety, which contributed to Rojeski’s death. Ms. Deuel
testified that defendants hired inexperienced and untrained
nursing staff to save money, and these nurses did not know what
to do when Rojeski went in to crisis just after the surgery was
completed.
       Deuel further testified that she was told by Valley Surgical
Center staff that “nobody gets hired unless Dr. Michael [Omidi]
says”; that “every suture, every band aid, everything has to be
approved by Dr. Michael. Nothing – nothing happens without
him”; that “no case gets cancelled without Dr. Michael’s approval,
period”; that call center employees were fired by Julian Omidi if
they did not convince a caller to 1-800-GET-THIN to make an
appointment with a specialist; that all inventory ordered by the



                                 5
staff at Valley Surgical Center had to be approved personally by
Michael Omidi; that the Omidis instructed physicians to engage
in fraudulent billing practices; that the Omidis instructed
employees and physicians to pressure patients into unnecessary
medical procedures; that nobody “ma[de] a move” in the surgery
centers “without the Omidis telling [them] to, period”; and that
she was told by staff at the surgery center that the Omidis told
staff to alter medical records after Rojeski’s death.
       Pelter also offered the declaration of a non-defendant
physician at the surgical center, who stated that one of the
defendant physicians had admitted that the other defendant
physician, an anesthesiologist, committed malpractice during the
Rojeski procedure. The conversation was recorded on the non-
defendant physician’s cell phone. Pelter corroborated the
declaration with a transcript of the recording.
       5.     Objections
       The Omidi defendants raised 65 objections to Pelter’s
evidence, arguing most of was irrelevant or constituted hearsay.
Defendants objected that Deuel had no relevant personal
knowledge because she admitted she was not present during
Rojeski’s surgery or most of the conversations she related in her
deposition, and observed few of the events she related and knew
nothing of who was involved or what took place during the
surgery.
       The plaintiff filed no objections to the defendants’ evidence
in support of their motion for summary judgment. During the
hearing, the trial court stated that no objections were filed by
plaintiff and counsel for plaintiff did not disagree.




                                 6
       6.    Ruling
       On March 6, 2018, the trial court overruled defendants’
objections 1, 56, and 57, but sustained objections “2 through 55”
and “58 through 65.”
       The court found no triable issue existed as to any cause of
action because: (1) No evidence suggested the physician
defendants were agents or employees of the Omidi defendants; (2)
no evidence suggested that any misrepresentation by the Omidi
defendants after Rojeski’s death could have been the proximate
cause of death; and (3) the complaint alleged no act of negligence
on the part of the Omidi defendants, but to the extent staff
negligence was “an issue in th[e] case, Defendants’ expert
negate[d] such.” The court therefore granted the Omidi
defendants’ motion for summary judgment.
       Judgment was entered on November 21, 2019, and
amended on July 29, 2020 to award defendants $13,313.17 in
costs.
       On September 24, 2020, Pelter filed a notice of appeal from
the amended judgment.
                           DISCUSSION
       Pelter contends summary judgment was improperly
granted because defendants’ evidence failed to shift the burden of
production to her, and in any event her evidence created a triable
issue of material fact. We disagree with both contentions.
A.     Motion to Dismiss
       Preliminarily, defendants move to dismiss the appeal
because the notice of appeal was untimely and Pelter’s opening
brief contains no statement of appealability. We reject both
contentions.




                                7
       “An appellant’s opening brief must: [¶] (A) State the
nature of the action, the relief sought in the trial court, and the
judgment or order appealed from; [¶] (B) State that the judgment
appealed from is final, or explain why the order appealed from is
appealable; and [¶] (C) Provide a summary of the significant
facts limited to matters in the record.” (Cal. Rules of Court, rule
8.204(a)(2).) Here, Pelter’s opening brief states: “This appeal is
from a final judgment entered pursuant to an order granting
summary judgment. It is authorized by Code of Civil Procedure
sections 437c, subdivision (m)(1), 904.1, subdivision (a)(1).” This
constitutes an adequate statement of appealability.
       “[A] notice of appeal must be filed within 60 days after the
rendition of the judgment.” (Cal. Rules of Court, rule
8.406(a)(1).) Here, Pelter filed a notice of appeal from the July
29, 2020 amended judgment on September 24, 2020, 57 days after
entry of the amended judgment, making it timely.
       Defendants argue that because Pelter fails to mention the
amended judgment in her memorandum of points and
authorities, instead offering substantive argument only as to
issues encompassed in the original November 21, 2019 judgment,
the appeal is actually from that earlier judgment, and as such is
untimely. No principle or authority supports the argument—
Pelter’s notice of appeal specifically references only the later,
amended judgment.
       Defendants purport to rely on a statement we made in a
footnote in Amwest Surety Ins. Co. v. Patriot Homes, Inc. (2005)
135 Cal.App.4th 82 to the effect that a modification which adds
costs to an original judgment makes “no substantive changes to
the earlier judgment which finally disposed of all legal issues
between the parties.” (Id. at p. 84, fn. 1.) From this statement



                                8
defendants argue that when a modified judgment adds only costs
to the original judgment, any appeal must be taken within 60
days of the original judgment. Nothing we said in Amwest
supports such a conclusion. On the contrary, we went on in the
same footnote to observe that the appeal in that case could have
been treated as a valid appeal from the modified judgment itself.
(Ibid.) Here, Pelter similarly filed a valid appeal from a modified
judgment.
B.     Legal Principles
       Pelter alleges causes of action for “breach of medical
professional obligation,” fraud and concealment, and negligence.
       1.    Fraud and Concealment
       “One who willfully deceives another with intent to induce
him to alter his position to his injury or risk, is liable for any
damages which he thereby suffers.” (Civ. Code, § 1709.) “A
deceit, within the meaning of the last section, is . . . [¶] . . . [¶]
[t]he suppression of a fact, by one who is bound to disclose it . . . .”
(Civ. Code, § 1710.) The elements of fraud are “ ‘(a)
misrepresentation (false representation, concealment, or
nondisclosure); (b) knowledge of falsity (or “scienter”); (c) intent
to defraud, i.e., to induce reliance; (d) justifiable reliance; and (e)
resulting damage.’ ” (Lazar v. Superior Court (1996) 12 Cal.4th
631, 638.) “[T]he elements of an action for fraud and deceit based
on concealment are: (1) the defendant must have concealed or
suppressed a material fact, (2) the defendant must have been
under a duty to disclose the fact to the plaintiff, (3) the defendant
must have intentionally concealed or suppressed the fact with the
intent to defraud the plaintiff, (4) the plaintiff must have been
unaware of the fact and would not have acted as he did if he had
known of the concealed or suppressed fact, and (5) as a result of



                                   9
the concealment or suppression of the fact, the plaintiff must
have sustained damage.” (Marketing West, Inc. v. Sanyo Fisher
(USA) Corp. (1992) 6 Cal.App.4th 603, 612-613.)
       2.    Negligence
       To maintain an action for damages based on the wrongful
act or neglect of another, a plaintiff must allege the wrongful act
was a direct and proximate cause of the injury. “It is reasonably
well settled . . . that the causation inquiry has two facets:
whether the defendant’s conduct was the ‘cause in fact’ of the
injury; and, if so, whether as a matter of social policy the
defendant should be held legally responsible for the injury.”
(Osborn v. Irwin Memorial Blood Bank (1992) 5 Cal.App.4th 234,
252.) To determine causation in fact, California has adopted the
substantial factor test set forth in the Restatement Second of
Torts, section 431. (Mitchell v. Gonzales (1991) 54 Cal.3d 1041,
1052; Rest.2d Torts, § 431 [negligent conduct is a legal cause of
harm if it is a substantial factor in bringing about the harm].) An
event will be considered a substantial factor in bringing about
harm if it is “recognizable as having an appreciable effect in
bringing it about.” (Rest.2d Torts, § 433, com. (d).)
       3.    Vicarious Liability—Actual or Ostensible
       Agency
       A principal is liable for the torts of an agent or employee
committed within the scope of the actual or ostensible agency or
employment. (Farmers Ins. Group v. County of Santa Clara
(1995) 11 Cal.4th 992, 1004.)
       The principal factors for determining whether an
employment relationship exists include: “(a) whether the one
performing services is engaged in a distinct occupation or
business; (b) the kind of occupation, with reference to whether, in



                                10
the locality, the work is usually done under the direction of the
principal or by a specialist without supervision; (c) the skill
required in the particular occupation; (d) whether the principal or
the worker supplies the instrumentalities, tools, and the place of
work for the person doing the work; (e) the length of time for
which the services are to be performed; (f) the method of
payment, whether by the time or by the job; (g) whether or not
the work is a part of the regular business of the principal; and (h)
whether or not the parties believe they are creating the
relationship of employer-employee. [Citation.] ‘Generally, . . .
the individual factors cannot be applied mechanically as separate
tests; they are intertwined and their weight depends often on
particular combinations.’ ” (S. G. Borello & Sons, Inc. v.
Department of Industrial Relations (1989) 48 Cal.3d 341, 351.)
Under Borello, the determination of independent contractor
status relies principally on whether the putative employer has
the right to control the manner and means of accomplishing the
results desired. (Id. at p. 350.)
       “An agency is ostensible when the principal intentionally,
or by want of ordinary care, causes a third person to believe
another to be his agent who is not really employed by him.” (Civ.
Code, § 2300.) “A principal is bound by acts of his agent, under a
merely ostensible authority, to those persons only who have in
good faith, and without want of ordinary care, incurred a liability
or parted with value, upon the faith thereof.” (Civ. Code, § 2334.)
“Before recovery can be had against the principal for the acts of
an ostensible agent, three requirements must be met: The person
dealing with an agent must do so with a reasonable belief in the
agent’s authority, such belief must be generated by some act or
neglect by the principal sought to be charged[,] and the person



                                11
relying on the agent’s apparent authority must not be negligent
in holding that belief.” (J.L. v. Children’s Institute, Inc. (2009)
177 Cal.App.4th 388, 403-404.)
        Where a patient seeks to hold a hospital liable for the
negligence of a physician, the doctrine of ostensible agency is now
commonly expressed as having two elements: “(1) conduct by the
hospital that would cause a reasonable person to believe that the
physician was an agent of the hospital, and (2) reliance on that
apparent agency relationship by the plaintiff.” (Mejia v.
Community Hospital of San Bernardino (2002) 99 Cal.App.4th
1448, 1453 (Mejia).) Generally, the first element is satisfied
“when the hospital ‘holds itself out’ to the public as a provider of
care,” “unless it gave the patient contrary notice.” (Id. at pp.
1453-1454.) Nonetheless, a hospital’s “contrary notice” may be
insufficient “to avoid liability in an emergency room context,
where an injured patient in need of immediate medical care
cannot be expected to understand or act upon that information.”
(Id. at p. 1454.) Reliance upon an apparent agency is
demonstrated “when the plaintiff ‘looks to’ the hospital for
services, rather than to an individual physician.” (Ibid.)
Ultimately, “there is really only one relevant factual issue:
whether the patient had reason to know that the physician was
not an agent of the hospital. As noted above, hospitals are
generally deemed to have held themselves out as the provider of
services unless they gave the patient contrary notice, and the
patient is generally presumed to have looked to the hospital for
care unless he or she was treated by his or her personal
physician. Thus, unless the patient had some reason to know of
the true relationship between the hospital and the physician—
i.e., because the hospital gave the patient actual notice or because



                                12
the patient was treated by his or her personal physician—
ostensible agency is readily inferred.” (Id. at pp. 1454-1455.)
       Although the existence of an agency relationship is usually
a question of fact, it “becomes a question of law when the facts
can be viewed in only one way.” (Metropolitan Life Ins. Co. v.
State Bd. of Equalization (1982) 32 Cal.3d 649, 658.) In the
physician-hospital-patient context, ostensible agency is a factual
issue “[u]nless the evidence conclusively indicates that the
patient should have known that the treating physician was not
the hospital’s agent, such as when the patient is treated by his or
her personal physician” or received actual notice of the absence of
any agency relationship. (Mejia, supra, 99 Cal.App.4th at pp.
1454, 1458.)
       4.     Summary Judgment
       A trial court properly grants summary judgment “ ‘if all the
papers submitted show that there is no triable issue as to any
material fact and that the moving party is entitled to a judgment
as a matter of law.’ (Code Civ. Proc., § 437c, subd. (c).) A
defendant may establish its right to summary judgment by
showing that one or more elements of the cause of action cannot
be established or that there is a complete defense to the cause of
action. (Code Civ. Proc., § 437c, subd. (p)(2).)” (Neiman v. Leo A.
Daly Co. (2012) 210 Cal.App.4th 962, 967.) “Once the moving
defendant has satisfied its burden, the burden shifts to the
plaintiff to show that a triable issue of material fact exists as to
each cause of action. [Citation.] A triable issue of material fact
exists where ‘the evidence would allow a reasonable trier of fact
to find the underlying fact in favor of the party opposing the
motion in accordance with the applicable standard of proof.’ ”
(Ibid.)



                                 13
       On appeal, we apply an independent standard of review to
determine whether a trial is required—whether the evidence
favoring and opposing the summary judgment motion would
support a reasonable trier of fact’s determination in the plaintiff’s
favor on the cause of action or defense. (Aguilar v. Atlantic
Richfield Co. (2001) 25 Cal.4th 826, 850.) In doing so we view the
evidence in the light most favorable to the party opposing
summary judgment. (Id. at p. 843; Alexander v. Codemasters
Group Limited (2002) 104 Cal.App.4th 129, 139.) We accept as
true the facts shown by the evidence offered in opposition to
summary judgment and the reasonable inferences that can be
drawn from them. (Spitzer v. Good Guys, Inc. (2000) 80
Cal.App.4th 1376, 1385-1386.)
C.     Application
       1.     Defendants Carried Their Burden
       Here, declarations by the Omidi defendants and Janice
Maranan, the surgical center manager, and a disclosure form
signed by Rojeski, all indicated that the physician defendants
were neither agents nor employees of the Omidi defendants, but
rather independent contractors. Declarations by the Omidi
defendants and the physician defendants indicated that no one
made any misrepresentation either before or after Rojeski’s
death. Maranan’s declaration that medical staff were screened
for competence, and Dr. Sedrak’s declaration that non-physician
staff “at all times complied with the standard of care,” indicated
that no current party was negligent. And Pelter’s deposition
testimony, in which she acknowledged she had no evidence that
any defendant had made a misrepresentation concerning the lap
band procedure performed on Rojeski, indicated no such
misrepresentation was made.



                                 14
       This evidence, if unrebutted, showed that the Omidi
defendants were not the defendant physicians’ principals or
employers and made no misrepresentation that injured Pelter
and committed no act of negligence that injured Rojeski. The
burden therefore shifted to Pelter to establish a triable issue of
material fact.
       2.    Pelter Failed to Carry Her Burden
       Pelter offered the deposition testimony of Deuel, an
operating room manager, who testified that defendants hired
inexperienced and untrained nursing staff to save money, which
contributed to Rojeski’s death because these nurses did not know
what to do when Rojeski went into crisis just after the surgery
was completed. Pelter also offered the declaration of a physician
at the surgical center to whom another physician had admitted
that malpractice occurred.
       But objections to this evidence were properly sustained on
hearsay and relevance grounds. Deuel was not in the operating
room during Rojeski’s procedure, and the statement by a
defendant physician that malpractice had occurred was
irrelevant because none of the Omidi defendants committed the
alleged malpractice. Further, Deuel was not qualified to testify
as to the cause of death or the defendants’ potential involvement
in the death of decedent. Although defendants submitted the
declaration of Dr. Sedrak to opine on the lack of any negligence
by defendants and the cause of death which was unrelated to the
defendants’ actions, Pelter’s counsel conceded during oral
argument that no expert evidence rebutted Dr. Sedrak’s
declaration that non-physician staff complied with the applicable
standard of care.




                                15
       Pelter’s evidence thus failed to establish the existence of a
triable issue of material fact, and summary judgment was
therefore properly granted.
       3.    Physician Agency/Employee Status
       Pelter argues that the declarations of Maranan and the
Omidis that the physician defendants were independent
contractors, as well as the disclosure statement signed by Rojeski
to the same effect, set forth legal conclusions rather than facts.
She is correct. However, those legal conclusions were
corroborated by Maranan’s declaration detailing the procedure by
which the defendant physicians were granted staff privileges at
Valley Surgical Center, and further corroborated by the surgical
center’s disclosure to Rojeski that the physician defendants were
independent contractors.
       This evidence informed at least three of the Borello factors:
(1) whether surgeries at the Valley Surgical Center are usually
done under the direction of the surgical center staff or by a
specialist without supervision; (2) the skill required in the
surgeries; and (3) whether or not the parties believe they are
creating the relationship of employer-employee. The evidence
tended to show that the defendant physicians were highly skilled
and worked without direct control, in that they were “granted
privileges” at the surgical center after a strenuous vetting process
rather than being “employed” or “retained.” And the surgical
center informed Rojeski that the physicians were not employees,
indicating that no party reasonably believed the physicians were
employees of the surgical center. Armed only with evidence
concerning three Borello factors, a reasonable trier of fact could
only conclude that the defendant physicians were not the surgical
center’s employees or agents.



                                16
       For the factfinder to conclude anything else would require
some evidence militating toward the physicians’ status as the
center’s employees or agents. Had Pelter presented any such
evidence, summary judgment would have been improper. She
failed to do so.
       4.    Negligence
       Pelter argues defendants failed to carry their burden
concerning her cause of action for negligence because Dr.
Sedrak’s declaration ranged far beyond his expertise in issues of
medical causation and the standard of care for surgery centers.
For example, Pelter argues, Sedrak improperly offered opinions
concerning the findings of Ms. Rojeski’s sleep study; the legal
effect or authenticity of her signature acknowledging the
employment relationship of her surgeons to Valley Surgical
Center; the propriety of Pelter’s authorization for organ harvest
of her deceased sister; the effect that the organ harvest had on
the death investigation; the creation of the autopsy report by the
Los Angeles Police Department; the evidentiary weight of an
anonymous letter to the Los Angeles County Coroner’s Office; the
alleged malice of the Coroner’s office in having “an extreme and
reckless disregard for the truth”; the standard of practice in
autopsy reports; the sufficiency of plaintiff’s legal allegations;
whether the staff at Valley Surgical Center would have operated
on Rojeski if they had known of her alleged heart injury; and the
relevance of Pelter’s allegations concerning faulty monitors and
equipment.
       Dr. Sedrak ultimately opined that based on medical
records, the autopsy report, and his own experience and
expertise, Valley Surgical Center non-physician staff did not
contribute to Rojeski’s death.



                                17
       Pelter argues that Dr. Sedrak failed to explain several
details concerning the standard of care, including what the
standard requires when a patient is recovering from surgery;
whether it requires recovery in a recovery room rather than an
operating suite; what it requires when a patient exhibits
pulseless electrical activity within one minute of recovering from
anesthesia; what is required when a surgeon must be called back
to the operating room to perform CPR; how it is satisfied when
there is a twenty-minute window between the discovery of
pulseless electrical activity and the arrival of the fire department;
how it is satisfied when it took Dr. Gee 40-minutes outside of the
operating room to write a prescription while Rojeski was crashing
inside the room; and how it is satisfied when monitors and
equipment in the operating suite were alleged to have been
faulty.
       We conclude Dr. Sedrak’s opinion was adequately specific,
in that he based it in part on a coroner’s report that declined to
find fault the surgery center staff. As previously noted, plaintiff’s
counsel never objected to admission of Dr. Sedrak’s declaration.
       5.    Affirmative Evidence of Control
       Pelter argues Deuel’s deposition testimony affirmatively
established that the Omidis controlled every aspect of surgery at
the Valley Surgical Center, which (1) militates toward a finding
of agency, which raises a triable issue and precludes summary
judgment, and (2) indicates the Omidis’ corporation was
practicing medicine without a license, which constitutes
negligence per se. We disagree. The trial court properly
sustained defendants’ objections to much of Deuel’s deposition
testimony, which consisted mostly of (1) her relating
conversations she had had with surgical center staff members



                                 18
and (2) broad conclusions she drew from discrete statements
made by Michael Omidi. Deuel’s statements either constituted
hearsay or lacked foundation, and none was admissible to prove
the Omidis controlled the physician defendants’ activities in
surgery.
       As a corollary matter, Pelter argues there was substantial
evidence that the defendant physicians were negligent. But
absent some basis upon which to find the Omidi defendants liable
for the physicians’ negligence, the point is immaterial.
       Pelter argues that the trial court’s ruling on defendants’
objections was too vague to constitute a ruling at all because it
failed to identify most of the objections by number, instead
grouping too many of them together as objection “2 through 55”
and “58 through 65.” Pelter argues that in the absence of a
discrete ruling on each objection, the objections are waived. We
disagree.
       Shorthand notation grouping similar rulings together does
not imply the court glossed over the objections. Nazir v. United
Airlines, Inc. (2009) 178 Cal.App.4th 243, 255, upon which Pelter
relies, is not to the contrary. There, a party raised 763 objections,
many of which were patently frivolous, including objections
offering no grounds or citation to evidence, objections to
statements made in the opposing party’s brief, and objections to
background personal facts of which the declarant was obviously
well aware. (Ibid.) The appellate court held that the trial court,
which issued a blanket overruling, obviously failed to consider
the objections. We have reviewed each objection here and find no
similarity to the facts in Nazir. For example, in many instances
Deuel blatantly states the conclusions she draws stem from
conversations she had with Valley Surgery Center staff members.



                                 19
Defendants objected to the conclusions on hearsay grounds, and
the trial court sustained the objections. This is standard and
proper.
                          DISPOSITION
       The judgment is affirmed. Respondents are to receive their
                1
costs on appeal.
      NOT TO BE PUBLISHED




                                                CHANEY, J.

We concur:




             BENDIX, Acting P. J.




             VOGEL, J.*



      1
       Except for 1-800-GET-THIN, LLC, which has had its
corporate rights suspended by the Secretary of State and/or the
Franchise Tax Board, and therefore has no right to appear as a
respondent.
      *
        Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.



                                20